           Case 1:19-cv-02499-LLS Document 73 Filed 03/26/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                                                                          Fi,.
                                                                          II
                                                                               ,:~~\:-· 7
                                                                            ~~ECTRONIC \LI \ FILED
                                                                                                             1
                                                                            DO< =+:
ROMAN KAINZ,                                                                DATE LLl:iJ:       J/:2- '7f20
                                       Plaintif(
                                                       Case No.: 1:19-cv-02499-LLS
                 V.


BRUCE T. BERNSTEIN, RICHARD K. ABBE,
ANDREW D. PERLMAN, SALVATORE                           ~Ol'Qitil> ORDER
GIARDINA, ANDREW R. HEYER, DONALD E.                   WITHDRAWAL OF COUNSEL
STOUT, JOHN ENGELMAN, WILLIAM
PHOENIX and XPRESSPA GROUP, INC.,

                                       Defendants.



         Upon the accompanying declaration of Robin Henry, dated March 26, 2020; IT IS

HEREBY ORDERED that Robin Henry hereby withdraws as counsel for Defendant Andrew D.

Perhmn and shall be removed from the Case Management/Electronic Case Files (CM/ECF)

notification list in the above-captioned matter. Boies Schiller Flexner LLP will continue to

represent Mr. Perlman in this proceeding.



Dated:    JYlMcJ~ '2 7
             \
                                      United States District Judge
          Case 1:19-cv-02499-LLS Document 73-1 Filed 03/26/20 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


ROMAN KAINZ,

                                         Plaintift
                                                         Case No.: 1:19-cv-02499-LLS
                   V.


 BRUCE T. BERNSTEIN, RICHARD K. ABBE,
 ANDREW D. PERLMAN, SALVATORE                            DECLARATION OF
 GIARDINA, ANDREW R HEYER DONALD E.                      ROBIN HENRY
 STOUT, JOHN ENGELMAN, WILLIAM
 PHOENIX and XPRESSPA GROUP, INC.,

                                         Defendants.



I, Robin Henry, declare as follows:

         1.       I am counsel for Andrew D. Perhnan in the above-captioned matter. I submit this

declaration in compliance with Local Rule 1.4 to notify the Court that I am withdrawing as

counsel because I left the law firm Boies Schiller Flexner LLP on March 22, 2020.

         2.       Boies Schiller Flexner LLP will continue to represent Mr. Perlman in this matter.

         3.       My withdrawal will not delay the matter or prejudice any party, and I am not

retaining or charging a lien

         Pursuant to 28 U.S.C. § 1746, I declare lillder penalty of perjury that the foregoing is true

and correct.

                                                        Respectfully submitted,

Dated:        March 26, 2020                            /s/ Robin Henry
              Armonk, NY                                Robin Henry
                                                        BOIES SCHILLER FLEXNER LLP
                                                        333 Main St.
                                                        Armonk, New York 10504
                                                        Tel:    (914) 749-8200
                                                        Fax:    (914) 749-8300
                                                        rhenry@bsfl lp. com
